Exhibit 10.3

                     COUNTY

PREPARED BY, RECORDING REQUESTED BY,

AND WHEN RECORDED MAIL TO:

Michael P. Hebert, Esq.

Moore & Van Allen PLLC

100 N. Tryon Street, Suite 4700

Charlotte, North Carolina 28202-4003

OBLIGATIONS SECURED HEREBY PROVIDE FOR

A FLUCTUATING INTEREST RATE

AMENDED AND RESTATED DEED TO SECURE DEBT, SECURITY AGREEMENT,

AND ASSIGNMENT OF RENTS [GEORGIA]

by and from

THE PANTRY, INC., “Grantor”

To

WACHOVIA BANK, NATIONAL ASSOCIATION,

in its capacity as Administrative Agent, “Grantee”

Dated as of January 9, 2008

THIS AMENDED AND RESTATED DEED TO SECURE DEBT BETWEEN GRANTOR AND GRANTEE IS
MADE TO SECURE LOANS TO GRANTOR FROM GRANTEE WHICH INCLUDE THE REFINANCE OF
UNPAID PRINCIPAL OF $436,000,000.00 SECURED BY THE INSTRUMENTS DESCRIBED IN THE
ATTACHED LENDER’S INTANGIBLE RECORDING TAX APPORTIONMENT AFFIDAVIT. IN
ACCORDANCE WITH O.C.G.A. §48-6-61, THE MAXIMUM CAP OF $25,000.00 INTANGIBLE TAX
HAS BEEN PAID ON PREVIOUS REFINANCING INSTRUMENTS DESCRIBED IN THE ATTACHED
AFFIDAVIT AND NO FURTHER INTANGIBLE TAX IS DUE.



--------------------------------------------------------------------------------

STATE OF GEORGIA

COUNTY OF                     

AMENDED AND RESTATED DEED TO SECURE DEBT, SECURITY AGREEMENT,

AND ASSIGNMENT OF RENTS

THIS AMENDED AND RESTATED DEED TO SECURE DEBT, SECURITY AGREEMENT, AND
ASSIGNMENT OF RENTS (Georgia) (this “Deed to Secure Debt”) is dated as of as of
January 9, 2008, by and from THE PANTRY, INC., a Delaware corporation
(“Grantor”), having a mailing address at 1801 Douglas Drive, Sanford, North
Carolina 27330, to WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent
(“Agent”) for the lenders party to the Credit Agreement (defined below) (such
lenders, together with their respective successors and assigns, collectively,
the “Lenders”), having a mailing address at 201 South College Street, Charlotte,
North Carolina 28288-0680 (Agent, together with its successors and assigns,
“Grantee”).

RECITALS

A. Grantee is the assignee, owner and holder of those certain deeds to secure
debt described on Exhibit B hereto (the “Original Deeds to Secure Debt”) and the
obligations secured thereby, which encumber the properties described on Exhibit
A hereto.

B. Grantor and Grantee now desire to amend and restate the Original Deeds to
Secure Debt to contain all of the terms and conditions contained herein and in
the Credit Agreement (as defined herein).

NOW, THEREFORE, Grantor and Grantee hereby amend and restate the Original Deeds
to Secure Debt in their entirety to provide as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions. All capitalized terms used herein without definition
shall have the respective meanings ascribed to them in that certain Third
Amended and Restated Credit Agreement, dated as of May 15, 2007 (as may be
further amended, supplemented or otherwise modified from time to time,
collectively, the “Credit Agreement”), which is incorporated herein by
reference, among Grantor, certain domestic subsidiaries of Grantor, the Lenders
and Agent. As used herein, the following terms shall have the following
meanings:

1.1.1 “Indebtedness”: (1) (a) all Credit Party Obligations of any type now
existing or hereafter arising, including by way of successive reborrowings and
repayments, of principal, interest and other amounts evidenced or secured by the
Credit Agreement and the other Credit Documents (as defined therein), including,
without limitation (i) revolving credit promissory notes of the Grantor, under
which sums may be advanced, paid back and readvanced (as referenced and defined
in the Credit Agreement, as amended, modified, supplemented, extended, renewed,
replaced, restated or amended and restated from time to time, collectively, the
“Revolving Notes”), in the aggregate original principal amount of up to
$225,000,000,



--------------------------------------------------------------------------------

maturing on May 15, 2013; (ii) those certain term loan notes (as referenced and
defined in the Credit Agreement, as amended, modified, supplemented, extended,
renewed, replaced, restated or amended and restated from time to time,
collectively, the “Term Notes”), in the aggregate principal amount of up to
$450,000,000, maturing on May 15, 2014 ; (iii) letters of credit for the account
of the Grantor or any other Credit Party (as referenced and defined in the
Credit Agreement, as amended, modified, supplemented, extended, renewed,
replaced, restated or amended and restated from time to time, collectively, the
“Letters of Credit”), in the aggregate principal amount not to exceed
$120,000,000, maturing not later than May 15, 2013; (v) swingline promissory
notes made by the Grantor (as such note or notes are referenced and defined in
the Credit Agreement, as amended, modified, supplemented, extended, renewed,
replaced, restated or amended and restated from time to time, collectively, the
“Swingline Notes”) in the aggregate original principal amount not to exceed
$15,000,000, maturing on May 15, 2013; and (vi) those certain Incremental
Facilities (as defined in the Credit Agreement), under which sums may be
advanced from time to time in an amount not to exceed $200,000,000; and
(b) principal, interest and other amounts that may hereafter be loaned by Agent
or any of the Lenders under or in connection with the Credit Agreement or any of
the other Credit Documents, whether evidenced by a promissory note or other
instrument which, by its terms, is secured hereby, and (2) all other
indebtedness, obligations and liabilities now or hereafter existing of any kind
of Grantor to Agent, any of the Lenders and any Hedging Agreement Provider under
documents that recite that they are intended to be secured by this Deed to
Secure Debt (to the extent permitted by the Credit Agreement), including any
obligations or liability arising under any Secured Hedging Agreements. The
Revolving Notes, the Swingline Note and the Term Notes shall hereinafter
collectively be called the “Notes.” Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to such terms in the Credit
Agreement.

1.1.2 “Property”: All of Grantor’s right, title and interest in (1) the fee
simple interest in the real property described in Exhibit A attached hereto and
incorporated herein by this reference, together with any greater estate therein
as hereafter may be acquired by Grantor (the “Land”), (2) all improvements now
owned or hereafter acquired by Grantor, now or at any time situated, placed or
constructed upon the Land (the “Improvements”), (3) all materials, supplies,
equipment, apparatus and other items of personal property now owned or hereafter
acquired by Grantor and now or hereafter attached to, installed in or used in
connection with any of the Improvements or the Land, and water, gas, electrical,
storm and sanitary sewer facilities and all other utilities whether or not
situated in easements (the “Fixtures”), (4) all right, title and interest of
Grantor in and to all goods, accounts, general intangibles, instruments,
documents, chattel paper and all other personal property of any kind or
character, including such items of personal property as defined in the UCC
(defined below), now owned or hereafter acquired by Grantor and now or hereafter
affixed to, placed upon, used in connection with, arising from or otherwise
related to the Land and Improvements (the “Personalty”), (5) all reserves,
escrows or impounds required under the Credit Agreement and all deposit accounts
maintained by Grantor with respect to the Property, (6) all leases, licenses,
concessions, occupancy agreements or other agreements (written or oral, now or
at any time in effect) which grant to any Person a possessory interest in, or
the right to use, all or any part of the Property, together with all related
security and other deposits (the “Leases”), (7) all of the rents, revenues,
income, proceeds, profits, security and other types of deposits, and other
benefits paid or payable by parties to the Leases for using, leasing, licensing,
possessing, operating from, residing in, selling or otherwise enjoying the
Property (the “Rents”), (8) all other agreements, such as construction
contracts, architects’ agreements, engineers’ contracts, utility contracts,
maintenance agreements, management

 

2



--------------------------------------------------------------------------------

agreements, service contracts, permits, licenses, certificates and entitlements
in any way relating to the construction, use, occupancy, operation, maintenance,
enjoyment or ownership of the Property (the “Property Agreements”), (9) all
rights, privileges, tenements, hereditaments, rights-of-way, easements,
appendages and appurtenances appertaining to the foregoing, (10) all accessions,
replacements and substitutions for any of the foregoing and all proceeds
thereof, (11) all insurance policies, unearned premiums therefor and proceeds
from such policies covering any of the above property now or hereafter acquired
by Grantor, and (12) all of Grantor’s right, title and interest in and to any
awards, remunerations, reimbursements, settlements or compensation heretofore
made or hereafter to be made by any governmental authority pertaining to the
Land, Improvements, Fixtures or Personalty. As used in this Deed to Secure Debt,
the term “Property” shall mean all or, where the context permit or requires, any
portion of the above or any interest therein.

1.1.3 “Obligations”: All of the agreements, covenants, conditions, warranties,
representations and other obligations of Grantor (including, without limitation,
the obligation to repay the Indebtedness) under the Credit Agreement and the
other Credit Documents and the obligations of the Grantor or any other Credit
Party under any Hedging Agreement with a Lender or an Affiliate of a Lender.

1.1.4 “UCC”: The Uniform Commercial Code of Georgia or, if the creation,
perfection and enforcement of any security interest herein granted is governed
by the laws of a state other than Georgia, then, as to the matter in question,
the Uniform Commercial Code in effect in that state.

1.1.5 “Incorporation by Reference”: The Credit Agreement and the Credit
Documents and the terms contained therein are hereby incorporated by reference
into this Deed to Secure Debt as if set forth verbatim. In executing this Deed
to Secure Debt, Grantor agrees to be bound by all provisions of the Credit
Agreement and the Credit Documents.

ARTICLE 2

GRANT

Section 2.1 Grant. For and in consideration of the sum of Ten and No/100ths
Dollars and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by Grantor, and to secure the full and timely
payment of the Indebtedness and the full and timely performance of the
Obligations, Grantor GRANTS, BARGAINS, ASSIGNS, SELLS and CONVEYS, to Grantee
the Property, subject, however, to the Permitted Encumbrances. TO HAVE AND TO
HOLD the Mortgaged Property, and all parts, rights, members and appurtenances
thereof, to the use, benefit and behoof of Grantee, for the benefit of Lenders
and the successors and assigns of Grantee IN FEE SIMPLE forever; and Grantor
covenants that Grantor is lawfully seized in fee and possessed of the Mortgaged
Property as aforesaid and has good right to sell and convey the same, that the
same are unencumbered except for the Permitted Encumbrances, and that Grantor
and its successors and assigns will warrant and will forever defend the title
thereto against the claims of all persons whomsoever, except as to the Permitted
Encumbrances.

THIS CONVEYANCE is intended: (i) to operate and to be construed as a deed
passing the title to the Property to Grantee, for the benefit of the Lenders,
and is made under

 

3



--------------------------------------------------------------------------------

those provisions of the existing laws of the State of Georgia relating to the
deeds to secure debt, and not as a mortgage, and (ii) to constitute a security
agreement pursuant to the UCC.

ARTICLE 3

WARRANTIES, REPRESENTATIONS AND COVENANTS

Grantor warrants, represents and covenants to Grantee as follows:

Section 3.1 Title to Property and Security Title of this Instrument. Grantor
owns the Property free and clear of any liens, claims or interests, except the
Permitted Encumbrances. This Deed to Secure Debt creates a valid, enforceable
first priority security title and security interests against the Property.

Section 3.2 First Priority Status. Grantor shall preserve and protect the first
priority and security interest status of this Deed to Secure Debt and the other
Credit Documents. If any lien or security interest other than the Permitted
Encumbrances is asserted against the Property, Grantor shall promptly, and at
its expense, (a) give Grantee a detailed written notice of such lien or security
interest (including origin, amount and other terms), and (b) pay the underlying
claim in full or take such other action so as to cause it to be released or
contest the same in compliance with the requirements of the Credit Agreement
(including the requirement of providing a bond or other security satisfactory to
Grantee).

Section 3.3 Intentionally deleted.

Section 3.4 Replacement of Fixtures and Personalty. Grantor shall not, without
the prior written consent of Grantee, permit any of the Fixtures or Personalty
to be removed at any time from the Land or Improvements, unless the removed item
is removed temporarily for maintenance and repair or, if removed permanently, is
obsolete and is replaced by an article of equal or better suitability and value,
owned by Grantor subject to the liens and security interests of this Deed to
Secure Debt and the other Credit Documents, and free and clear of any other lien
or security interest except such as may be permitted under the Credit Agreement
or first approved in writing by Grantee.

Section 3.5 Inspection. Grantor shall permit Grantee and the Lenders, and their
respective agents, representatives and employees, upon reasonable prior notice
to Grantor, to inspect the Property and all books and records of Grantor located
thereon, and to conduct such environmental and engineering studies as Grantee or
the Lenders may require, provided that such inspections and studies shall not
materially interfere with the use and operation of the Property.

Section 3.6 Other Covenants. All of the covenants in the Credit Agreement are
incorporated herein by reference and, together with covenants in this Article,
shall be covenants running with the land.

Section 3.7 Condemnation Awards and Insurance Proceeds.

3.7.1 Condemnation Awards. Grantor assigns all awards and compensation to which
it is entitled for any condemnation or other taking, or any purchase in lieu
thereof, to Grantee and authorizes Grantee to collect and receive such awards
and compensation and to give proper receipts and acquittances therefor, subject
to the terms of the Credit Agreement.

 

4



--------------------------------------------------------------------------------

3.7.2 Insurance Proceeds. Grantor assigns to Grantee all proceeds of any
insurance policies insuring against loss or damage to the Mortgaged Property.
Grantor authorizes Grantee to collect and receive such proceeds and authorizes
and directs the issuer of each of such insurance policies to make payment for
all such losses directly to Grantee, instead of to Grantor and Grantee jointly.

ARTICLE 4

DEFAULT AND FORECLOSURE

Section 4.1 Remedies. If an Event of Default exists, Grantee may, at Grantee’s
election, exercise any or all of the following rights, remedies and recourses:

4.1.1 Acceleration. Declare the Indebtedness to be immediately due and payable,
without further notice, presentment, protest, notice of intent to accelerate,
notice of acceleration, demand or action of any nature whatsoever (each of which
hereby is expressly waived by Grantor), whereupon the same shall become
immediately due and payable.

4.1.2 Entry on Property. Enter the Property and take exclusive possession
thereof and of all books, records and accounts relating thereto or located
thereon. If Grantor remains in possession of the Property after an Event of
Default and without Grantee’s prior written consent, Grantee may invoke any
legal remedies to dispossess Grantor.

4.1.3 Operation of Property. Hold, lease, develop, manage, operate or otherwise
use the Property upon such terms and conditions as Grantee may deem reasonable
under the circumstances (making such repairs, alternations, additions and
improvements and taking other actions, from time to time, as Grantee deems
necessary or desirable), and apply all Rents and other amounts collected by
Grantee in connection therewith in accordance with the provisions of
Section 4.7.

4.1.4 Exercise Power of Sale. Sell the Property or any part of the Property at
public sale or sales before the door of the courthouse of the County in which
the Property or any part of the Property is situated, to the highest bidder for
cash free from equity of redemption, and any statutory or common law right of
redemption, homestead, dower, marital share and all other exemptions, in order
to pay the Indebtedness, including, without limitation, all accrued, unpaid
interest thereon, and all expenses of the sale and of all proceedings in
connection therewith, including reasonable attorney’s fees, after advertising
the time, place and terms of sale once a week for four (4) weeks immediately
preceding such sale (but without regard to the number of days) in a newspaper in
which Sheriff’s sales are advertised in said County. The foregoing
notwithstanding, Grantee may sell, or cause to be sold, any tangible or
intangible personal property, or any part thereof, and which constitutes a part
of the security hereunder in the foregoing manner, or as may otherwise be
provided by law, including the UCC. With respect to any notices required or
permitted by the UCC, Grantor agrees that to the extent the UCC shall require
prior notice, five (5) days’ prior written notice shall be deemed commercially
reasonable. Grantee may bid and purchase at any such sale and may satisfy
Grantee’s obligation to purchase pursuant to Grantee’s bid by canceling an
equivalent portion of any Indebtedness then outstanding and secured hereby. At
any such sale, Grantee may execute and deliver to the purchaser a conveyance of
the Property or any part of the Property in fee simple with full warranties of
title and, to this end, Grantor hereby constitutes and appoints Grantee the
agent and

 

5



--------------------------------------------------------------------------------

attorney in fact of Grantor to make such sale and conveyance, and thereby to
divest Grantor of all right, title and equity that Grantor may have in and to
the Property and to vest the same in the purchaser or purchasers at such sale or
sales, and all the acts and doings of said agent and attorney in fact are hereby
ratified and confirmed and any recitals in said conveyance or conveyances as to
facts essential to a valid sale shall be binding on Grantor. The aforesaid power
of sale and agency hereby granted are coupled with an interest and are
irrevocable by death or otherwise, are granted as cumulative of the other
remedies provided by law for collection of the indebtedness secured hereby and
shall not be exhausted by one exercise thereof but may be exercised until full
payment of all sums secured hereby.

4.1.5 Receiver. Make application to a court of competent jurisdiction for, and
obtain from such court as a matter of strict right and without notice to Grantor
or regard to the adequacy of the Property for the repayment of the Indebtedness,
the appointment of a receiver of the Property, and Grantor irrevocably consents
to such appointment. Any such receiver shall have all the usual powers and
duties of receivers in similar cases, including the full power to rent, maintain
and otherwise operate the Property upon such terms as may be approved by the
court, and shall apply such Rents in accordance with the provisions of
Section 4.7.

4.1.6 Other. Exercise all other rights, remedies and recourses granted under the
Credit Documents or otherwise available at law or in equity.

Section 4.2 Separate Sales. The Property may be sold in one or more parcels and
in such manner and order as Grantee in its sole discretion may elect. Multiple
sales are hereby expressly authorized and the right of sale arising out of any
Event of Default shall not be exhausted by any one or more sales, until all the
Property is sold or the Obligations are satisfied in full.

Section 4.3 Remedies Cumulative, Concurrent and Nonexclusive. Grantee and the
Lenders shall have all rights, remedies and recourses granted in the Credit
Documents and available at law or equity (including the UCC), which rights
(a) shall be cumulative and concurrent, (b) may be pursued separately,
successively or concurrently against Grantor or others obligated under the
Credit Documents, or against the Property, or against any one or more of them,
at the sole discretion of Grantee or the Lenders, (c) may be exercised as often
as occasion therefor shall arise, and the exercise or failure to exercise any of
them shall not be construed as a waiver or release thereof or of any other
right, remedy or recourse, and (d) are intended to be, and shall be,
nonexclusive. No action by Grantee or the Lenders in the enforcement of any
rights, remedies or recourses under the Credit Documents or otherwise at law or
equity shall be deemed to cure any Event of Default.

Section 4.4 Release of and Resort to Collateral. Grantee may release, regardless
of consideration and without the necessity for any notice to or consent by the
holder of any subordinate lien on the Property, any part of the Property
without, as to the remainder, in any way impairing, affecting, subordinating or
releasing the security title or security interest created in or evidenced by the
Credit Documents or their status as a first and prior security title and
security interest in and to the Property. For payment of the Indebtedness,
Grantee may resort to any other security in such order and manner as Grantee may
elect.

 

6



--------------------------------------------------------------------------------

Section 4.5 Notice and Marshalling of Assets. To the fullest extent permitted by
law, Grantor hereby irrevocably and unconditionally waives and releases (a) all
benefit that might accrue to Grantor by virtue of any present or future statute
of limitations or law or judicial decision exempting the Property from
attachment, levy or sale on execution or providing for any stay of execution,
exemption from civil process, redemption or extension of time for payment,
(b) all notices of any Event of Default or of Grantee’s election to exercise or
the actual exercise of any right, remedy or recourse provided for under the
Credit Documents, and (c) any right to a marshalling of assets or a sale in
inverse order of alienation.

Section 4.6 Discontinuance of Proceedings. If Grantee or the Lenders shall have
proceeded to invoke any right, remedy or recourse permitted under the Credit
Documents and shall thereafter elect to discontinue or abandon it for any
reason, Grantee or the Lenders shall have the unqualified right to do so and, in
such an event, Grantor, Grantee, and the Lenders shall be restored to their
former positions with respect to the Indebtedness, the Obligations, the Credit
Documents, the Property and otherwise, and the rights, remedies, recourses and
powers of Grantee and the Lenders shall continue as if the right, remedy or
recourse had never been invoked, but no such discontinuance or abandonment shall
waive any Event of Default which may then exist or the right of Grantee or the
Lenders thereafter to exercise any right, remedy or recourse under the Credit
Documents for such Event of Default.

Section 4.7 Allocation of Proceeds. The proceeds of each sale by Agent hereunder
shall be applied first to the costs and expenses of the sale and of all
proceedings in connection therewith (including without limitation reasonable
attorney’s fees of Agent’s attorney in connection therewith if collected by or
through any attorney at law), then to the payment of the balance of the
Indebtedness, and the remainder, if any, shall be paid to Grantor or to the
parties entitled thereto by law. If the proceeds of any sale are not sufficient
to pay the Indebtedness in full, Agent shall determine, at Agent’s option and in
Agent’s discretion, the portions of the Indebtedness to which the proceeds
(after deducting therefrom the costs and expenses of the sale and all
proceedings in connection therewith) shall be applied and in what order the
proceeds shall be so applied. Grantor covenants and agrees that, in the event of
any sale pursuant to the agency and power herein granted, Grantor shall be and
become a tenant holding over and shall deliver possession of the Premises, or
the part thereof or interest therein sold, to the purchaser or purchasers at the
same or be summarily dispossessed in accordance with the provisions of law
applicable to tenants holding over.

Section 4.8 Occupancy After Foreclosure. Any sale of the Property or any part
thereof in accordance with Section 4.1.4 will divest all right, title and
interest of Grantor in and to the property sold. Subject to applicable law, any
purchaser at a foreclosure sale will receive immediate possession of the
property purchased. If Grantor retains possession of such property or any part
thereof subsequent to such sale, Grantor will be considered a tenant at
sufferance of the purchaser, and will, if Grantor remains in possession after
demand to remove, be subject to eviction and removal, forcible or otherwise,
with or without process of law.

Section 4.9 Additional Advances and Disbursements; Costs of Enforcement.

4.9.1 If any Event of Default exists, Grantee and each of the Lenders shall have
the right, but not the obligation, to cure such Event of Default in the name and
on behalf of Grantor. All sums advanced and expenses incurred at any time by
Grantee or any Lender under

 

7



--------------------------------------------------------------------------------

this Section, or otherwise under this Deed to Secure Debt or any of the other
Credit Documents or applicable law, shall bear interest from the date that such
sum is advanced or expense incurred, to and including the date of reimbursement,
computed at the rate or rates at which interest is then computed on the
Indebtedness, and all such sums, together with interest thereon, shall be
secured by this Deed to Secure Debt.

4.9.2 Grantor shall pay all expenses (including reasonable attorneys’ fees and
expenses if collected by or through an attorney at law) incidental to the and
enforcement of this Deed to Secure Debt and the other Credit Documents.

Section 4.10 No Grantee in Possession. Neither the enforcement of any of the
remedies under this Article, the assignment of the Rents and Leases under
Article 5, the security interests under Article 6, nor any other remedies
afforded to Grantee under the Credit Documents, at law or in equity shall cause
Grantee or any Lender to be deemed or construed to be a mortgagee in possession
of the Property, to obligate Grantee or any Lender to lease the Property or
attempt to do so, or to take any action, incur any expense, or perform or
discharge any obligation, duty or liability whatsoever under any of the Leases
or otherwise.

Section 4.11. Due on Sale. Without the prior written consent of Grantee thereto
(which consent may be granted or withheld at Grantee’s sole and absolute
discretion) and the recordation of such consent in the public deed records in
the Office of the Clerk of the Superior Court of the County in which the
Premises or any part thereof is located, prior to the cancellation, satisfaction
and release by Grantee of this Security Deed, neither Grantor nor any party
comprising Grantor shall grant, bargain, sell, convey, transfer, assign or
exchange all or any portion of the Premises or the interest of Grantor or such
other party in the Premises and a violation of this provision shall constitute
an Event of Default.

ARTICLE 5

ASSIGNMENT OF RENTS AND LEASES

Section 5.1 Assignment. In furtherance of and in addition to the assignment made
by Grantor in Section 2.1 of this Deed to Secure Debt, Grantor hereby absolutely
and unconditionally assigns, sells, transfers and conveys to Grantee all of its
right, title and interest in and to all Leases, whether now existing or
hereafter entered into, and all of its right, title and interest in and to all
Rents and liquidated damages following default under such leases, and all
proceeds payable under any policy of insurance covering loss of rents resulting
from untenantability caused by damage to any part of the Property, together with
any and all rights that Grantor may have against any tenant under such leases or
any subtenants or occupants of any part of the Property and any award made
hereafter to Grantor in any court proceeding involving any of the tenants or in
any bankruptcy, insolvency, or reorganization proceedings in any state or
federal court, and all payments by tenants in lieu of rent. If permitted under
applicable law, this assignment is an absolute assignment and not merely an
assignment for additional security. So long as no Event of Default shall have
occurred and be continuing, Grantor shall have a revocable license from Grantee
to exercise all rights extended to the landlord under the Leases, including the
right to receive and collect all Rents and to hold the Rents in trust for use in
the payment and performance of the Obligations and to otherwise use the same.
The foregoing license is granted subject to the conditional limitation that no
Event of Default shall have occurred and be continuing. Upon the occurrence and
during the continuance

 

8



--------------------------------------------------------------------------------

of an Event of Default, whether or not legal proceedings have commenced, and
without regard to waste, adequacy of security for the Obligations or solvency of
Grantor, the license herein granted shall automatically expire and terminate,
without notice by Grantee (any such notice being hereby expressly waived by
Grantor).

Section 5.2 Perfection Upon Recordation. Grantor acknowledges that Grantee has
taken all actions necessary to obtain, and that upon recordation of this Deed to
Secure Debt Grantee shall have, to the extent permitted under applicable law, a
valid and fully perfected first priority present assignment of the Rents arising
out of the Leases and all security for such Leases. Grantor acknowledges and
agrees that upon recordation of this Deed to Secure Debt Grantee’s interest in
the Rents shall be deemed to be fully perfected, “choate” and enforced as to
Grantor and all third parties, including, without limitation, any subsequently
appointed trustee in any case under Title 11 of the United States Code (the
“Bankruptcy Code”), without the necessity of commencing a foreclosure action
with respect to this Deed to Secure Debt, making formal demand for the Rents,
obtaining the appointment of a receiver or taking any other affirmative action.

Section 5.3 Bankruptcy Provisions. Without limitation of the absolute nature of
the assignment of the Rents hereunder, Grantor and Grantee agree that (a) this
Deed to Secure Debt shall constitute a “security agreement” for purposes of
Section 552(b) of the Bankruptcy Code, (b) the security interest created by this
Deed to Secure Debt extends to property of Grantor acquired before the
commencement of a case in bankruptcy and to all amounts paid as Rents and
(c) such security interest shall extend to all Rents acquired by the estate
after the commencement of any case in bankruptcy.

Section 5.4 No Merger of Estates. So long as part of the Indebtedness and the
Obligations secured hereby remain unpaid and undischarged, the fee and leasehold
estates to the Property shall not merge, but shall remain separate and distinct,
notwithstanding the union of such estates either in Grantor, Grantee, any tenant
or any third party by purchase or otherwise.

ARTICLE 6

SECURITY AGREEMENT

Section 6.1 Security Interest. This Deed to Secure Debt constitutes a “Security
Agreement” on personal property within the meaning of the UCC and other
applicable law and with respect to the Personalty, Fixtures, Leases, Rents and
Property Agreements. To this end, Grantor grants to Grantee a first and prior
security interest in the Personalty, Fixtures, Leases, Rents and Property
Agreements and all other Property which is personal property to secure the
payment of the Indebtedness and performance of the Obligations, and agrees that
Grantee shall have all the rights and remedies of a secured party under the UCC
with respect to such property. Any notice of sale, disposition or other intended
action by Grantee with respect to the Personalty, Fixtures, Leases, Rents and
Property Agreements sent to Grantor at least five (5) days prior to any action
under the UCC shall constitute reasonable notice to Grantor.

Section 6.2 Financing Statements. Grantee may prepare, in form and substance
satisfactory to Grantee, such financing statements and such further assurances
as Grantee may, from time to time, reasonably consider necessary to create,
perfect and preserve Grantee’s security interest hereunder and Grantee may cause
such statements and assurances to

 

9



--------------------------------------------------------------------------------

be recorded and filed without the signature of Grantor, at such times and places
as may be required or permitted by law to so create, perfect and preserve such
security interest. Grantor represents and warrants that the exact legal name and
address of the Grantor are as set forth in the first paragraph of this Deed to
Secure Debt; and a statement indicating the types, or describing the items, of
collateral is set forth hereinabove. Grantor represents and warrants that the
location of the collateral that is Personalty is upon the Land. Grantor
covenants to furnish Grantee with notice of any change in the name, identity,
corporate structure, residence, principal place of business or mailing address
of Grantor within ten (10) days of the effective date of any such change and
Grantor agrees Grantee may file, without Grantor’s signature, any financing
statements or other instruments deemed necessary by Grantee to prevent any filed
financing statement from becoming misleading or losing its perfected status.

ARTICLE 7

MISCELLANEOUS

Section 7.1 Notices. Any notice required or permitted to be given under this
Deed to Secure Debt shall be given in accordance with the provisions of the
Credit Agreement, to the addresses of the parties first set forth above.

Section 7.2 Covenants Running with the Land. All Obligations contained in this
Deed to Secure Debt are intended by Grantor and Grantee to be, and shall be
construed as, covenants running with the Property. As used herein, “Grantor”
shall refer to the party named in the first paragraph of this Deed to Secure
Debt and to any subsequent owner of all or any portion of the Property. All
Persons who may have or acquire an interest in the Property shall be deemed to
have notice of, and be bound by, the terms of the Credit Agreement and the other
Credit Documents; however, no such party shall be entitled to any rights
thereunder without the prior written consent of Grantee.

Section 7.3 Attorney-in-Fact. Grantor hereby irrevocably appoints Grantee and
its successors and assigns, as its attorney-in-fact, which agency is coupled
with an interest, with full authority in the place and stead of the Grantor and
in the name of the Grantor or otherwise, from time to time in the Grantee’s
discretion (a) to execute and/or record any notices of completion, cessation of
labor or any other notices that Grantee deems appropriate to protect Grantee’s
interest, if Grantor shall fail to do so within ten (10) days after written
request by Grantee, (b) upon the issuance of a deed pursuant to the foreclosure
of this Deed to Secure Debt or the delivery of a deed in lieu of foreclosure, to
execute all instruments of assignment, conveyance or further assurance with
respect to the Leases, Rents, Personalty, Fixtures and Property Agreements in
favor of the grantee of any such deed and as may be necessary or desirable for
such purpose, (c) to prepare, execute and file or record financing statements,
continuation statements, applications for registration and like papers necessary
to create, perfect or preserve Grantee’s security interests and rights in or to
any of the Property, and (d) while any Event of Default exists, to perform any
obligation of Grantor hereunder, however: (1) Grantee shall not under any
circumstances be obligated to perform any obligation of Grantor; (2) any sums
advanced by Grantee in such performance shall be added to and included in the
Indebtedness and shall bear interest at the rate or rates at which interest is
then computed on the Indebtedness; (3) Grantee as such attorney-in-fact shall
only be accountable for such funds as are actually received by Grantee; and
(4) Grantee shall not be liable to Grantor or any other person or entity for any
failure to take any action which it is empowered to take under this Section.

 

10



--------------------------------------------------------------------------------

Grantor hereby ratifies and approves all acts of said attorney; and so long as
the attorney acts in good faith it shall have no liability to Grantor for any
act or omission as such attorney.

Section 7.4 Successors and Assigns. This Deed to Secure Debt shall be binding
upon and inure to the benefit of Grantee, the Lenders, and Grantor and their
respective successors and assigns. Grantor shall not, without the prior written
consent of Grantee, assign any rights, duties or obligations hereunder.

Section 7.5 No Waiver. Any failure by Grantee to insist upon strict performance
of any of the terms, provisions or conditions of the Credit Documents shall not
be deemed to be a waiver of same, and Grantee or the Lenders shall have the
right at any time to insist upon strict performance of all of such terms,
provisions and conditions.

Section 7.6 Credit Agreement. If any conflict or inconsistency exists between
this Deed to Secure Debt and the Credit Agreement, the Credit Agreement shall
govern.

Section 7.7 Release or Reconveyance. Upon payment in full of the Indebtedness
and performance in full of the Obligations, Grantee, at Grantor’s expense, shall
release the security title and security interests created by this Deed to Secure
Debt. In addition, as long as no Event of Default has occurred and is then
continuing or would be caused thereby, if Grantor sells or transfers for value
any portion of the Property as permitted under the Credit Agreement, Grantee
shall release the liens and security interests created by this Deed to Secure
Debt on such Property or reconvey such Property to Grantor, concurrently with
the consummation of such sale or other transfer. Such release or reconveyance
shall be at Grantor’s sole cost and expense, and only upon not less than thirty
days’ prior written notice to Grantee.

Section 7.8 Waiver of Stay, Moratorium and Similar Rights. Grantor agrees, to
the full extent that it may lawfully do so, that it will not at any time insist
upon or plead or in any way take advantage of any stay, marshalling of assets,
extension, redemption or moratorium law now or hereafter in force and effect so
as to prevent or hinder the enforcement of the provisions of this Deed to Secure
Debt or the Indebtedness secured hereby, or any agreement between Grantor and
Grantee or any rights or remedies of Grantee or the Lenders.

Section 7.9 Applicable Law. The provisions of this Deed to Secure Debt regarding
the creation, perfection and enforcement of the liens and security interests
herein granted shall be governed by and construed under the laws of the state in
which the Property is located. All other provisions of this Deed to Secure Debt
and the Obligations shall be governed by the laws of the State of New York
(including, without limitation, Section 5-1401 of the General Obligations Law of
the State of New York), without regard to conflicts of laws principles.

Section 7.10 Headings. The Article, Section and Subsection titles hereof are
inserted for convenience of reference only and shall in no way alter, modify or
define, or be used in construing, the text of such Articles, Sections or
Subsections.

Section 7.11 Entire Agreement. This Deed to Secure Debt and the other Credit
Documents embody the entire agreement and understanding between Grantee and
Grantor and supersede all prior agreements and understandings between such
parties relating to the subject

 

11



--------------------------------------------------------------------------------

matter hereof and thereof. Accordingly, the Credit Documents may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties.

Section 7.12 Suretyship Waivers.

7.12.1 Grantor agrees that its obligations hereunder are irrevocable, absolute,
independent and unconditional and shall not be affected by any circumstance
which constitutes a legal or equitable discharge of a guarantor or surety other
than payment and performance in full of the Obligations. In furtherance of the
foregoing and without limiting the generality thereof, Grantor agrees that
Grantee may from time to time, without notice or demand and without affecting
the validity or enforceability of this Deed to Secure Debt or giving rise to any
limitation, impairment or discharge of Grantor’s liability hereunder, (A) renew,
extend, accelerate or otherwise change the time, place, manner or terms of
payment of the Obligations, (B) settle, compromise, release or discharge, or
accept or refuse any offer of performance with respect to, or substitutions for,
the Obligations or any agreement relating thereto and/or subordinate the payment
of the same to the payment of any other obligations, (C) request and accept
guaranties of the Obligations and take and hold other security for the payment
of the Obligations, (D) release, exchange, compromise, subordinate or modify,
with or without consideration, any other security for payment of the
Obligations, any guaranties of the Obligations, or any other obligation of any
Person with respect to the Obligations, (E) enforce and apply any other security
now or hereafter held by or for the benefit of Lenders in respect of the
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that Grantee may have against any such security, as
Grantee in its discretion may determine consistent with this Deed to Secure Debt
and any other Credit Document, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable, and (F) exercise any other
rights available to Grantee under the other Credit Documents, at law or in
equity. Grantor further agrees that this Deed to Secure Debt and the obligations
of Grantor hereunder shall be valid and enforceable and shall not be subject to
any limitation, impairment or discharge for any reason (other than payment in
full of the Obligations), including without limitation the occurrence of any of
the following, whether or not Grantor shall have had notice or knowledge of any
of them: (i) any failure to assert or enforce or agreement not to assert or
enforce, or the stay or enjoining, by order of court, by operation of law or
otherwise, of the exercise or enforcement of, any claim or demand or any right,
power or remedy with respect to the Obligations or any agreement relating
thereto, or with respect to any guaranty of or other security for the payment of
the Obligations, (ii) any waiver, amendment or modification of, or any consent
to departure from, any of the terms or provisions (including without limitation
provisions relating to events of default) of the Credit Agreement, any of the
other Credit Documents or any agreement or instrument executed pursuant thereto,
or of any guaranty or other security for the Obligations, (iii) the Obligations,
or any agreement relating thereto, at any time being found to be illegal,
invalid or unenforceable in any respect, (iv) the application of payments
received from any source to the payment of indebtedness other than the
Obligations, even though Lenders might have elected to apply such payment to any
part or all of the Obligations, (v) any failure to perfect or continue
perfection of a security interest in any other collateral which secures any of
the Obligations, (vi) any defenses, set-offs or counterclaims that Grantor may
allege or assert against Grantee in respect of the Obligations, including but
not limited to failure of consideration, breach of warranty, payment, statute of
frauds, statute of limitations, accord and satisfaction and usury,

 

12



--------------------------------------------------------------------------------

and (vii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of
Grantor as an obligor in respect of the Obligations.

7.12.2 Grantor waives, for the benefit of Grantee: (i) any right to require
Grantee, as a condition of payment or performance by Grantor, to (A) proceed
against any guarantor of the Obligations or any other Person, (B) proceed
against or exhaust any other security held from any other Person, (C) proceed
against or have resort to any balance of any deposit account or credit on the
books of Grantee in favor of any other Person, or (D) pursue any other remedy in
the power of Grantee whatsoever; (ii) any defense arising by reason of the
incapacity, lack of authority or any disability or other defense of Grantor
including, without limitation, any defense based on or arising out of the lack
of validity or the unenforceability of the Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
Grantor from any cause other than payment in full of the Obligations; (iii) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in other respects more
burdensome than that of the principal; (iv) any defense based upon Grantee’s
errors or omissions in the administration of the Obligations, except behavior
which amounts to bad faith; (v) (A) any principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms of this
Deed to Secure Debt and any legal or equitable discharge of Grantor’s
obligations hereunder, (B) the benefit of any statute of limitations affecting
Grantor’s liability hereunder or the enforcement hereof, (C) any rights to
set-offs, recoupments and counterclaims, and (D) promptness, diligence and any
requirement that Lender protect, secure, perfect or insure any other security
interest or lien or any property subject thereto; (vi) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, notices of default under the Credit Agreement or any
agreement or instrument related thereto, notices of any renewal, extension or
modification of the Obligations or any agreement related thereto, and notices of
any of the matters referred to in the preceding paragraph and any right to
consent to any thereof; and (vii) to the fullest extent permitted by law, any
defenses or benefits that may be derived from or afforded by law which limit the
liability of or exonerate guarantors or sureties, or which may conflict with the
terms of this Deed to Secure Debt or the Credit Agreement.

7.12.3. GRANTOR HEREBY EXPRESSLY WAIVES ANY RIGHT GRANTOR MAY HAVE UNDER THE
CONSTITUTION OF THE STATE OF GEORGIA OR THE CONSTITUTION OF THE UNITED STATES OF
AMERICA TO NOTICE OR TO A JUDICIAL HEARING PRIOR TO THE EXERCISE OF ANY RIGHT OR
REMEDY PROVIDED TO GRANTEE BY THIS SECURITY DEED, AND WAIVES GRANTOR’S RIGHTS,
IF ANY, TO SET ASIDE OR INVALIDATE ANY SALE UNDER POWER DULY CONSUMMATED IN
ACCORDANCE WITH THE PROVISIONS OF THIS SECURITY DEED ON THE GROUND (IF SUCH BE
THE CASE) THAT THE SALE WAS CONSUMMATED WITHOUT PRIOR NOTICE OR JUDICIAL HEARING
OR BOTH. GRANTOR FURTHER HEREBY EXPRESSLY WAIVES ALL HOMESTEAD EXEMPTION RIGHTS,
IF ANY, WHICH GRANTOR OR GRANTOR’S FAMILY MAY HAVE PURSUANT TO THE CONSTITUTION
OF THE UNITED STATES, IN AND TO THE PREMISES AS AGAINST THE COLLECTION OF THE
INDEBTEDNESS, OR ANY PART THEREOF. ALL WAIVERS BY GRANTOR IN THIS PARAGRAPH HAVE
BEEN MADE VOLUNTARILY, INTELLIGENTLY AND KNOWINGLY BY GRANTOR, AFTER GRANTOR HAS
BEEN AFFORDED AN

 

13



--------------------------------------------------------------------------------

OPPORTUNITY TO BE INFORMED BY COUNSEL OF GRANTOR’S CHOICE AS TO POSSIBLE
ALTERNATIVE RIGHTS. GRANTOR’S EXECUTION OF THIS SECURITY DEED SHALL BE
CONCLUSIVE EVIDENCE OF THE WAIVER AND THAT SUCH WAIVER HAS BEEN VOLUNTARILY,
INTELLIGENTLY AND KNOWINGLY MADE.

[Remainder of Page Left Blank; Signature Page Follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be signed in its corporate name by its duly authorized officers AND DELIVERED by
authority of its board of directors duly given.

 

Sworn to and subscribed before me     THE PANTRY, INC. this          day of
                            , 20__.           By:  
                                                                               
                      (SEAL) Unofficial Witness       Name: Frank G. Paci      
Title: Sr. Vice President – Finance,         Chief Financial Officer and
Secretary Notary Public             (Corporate seal affixed) My commission
expires:                                   (Notarial seal affixed)      



--------------------------------------------------------------------------------

EXHIBIT A



--------------------------------------------------------------------------------

EXHIBIT B

ORIGINAL DEEDS TO SECURE DEBT

STATE OF GEORGIA

Deed to Secure Debt, Security Agreement, and Assignment of Rents

EXHIBIT B

ORIGINAL SECURITY INSTRUMENTS

STATE OF GEORGIA

Deed to Secure Debt, Security Agreement, and Assignment of Rents

 

Store # of Stores Currently Owned & Covered by Original Security Instrument

   County    Book    Page    Date Recorded

3520

   Chattooga    440    44    10/30/03

3265

   Columbia    3618    192    4/30/03

3522

   Floyd    1834    770    11/03/03

3313

   Habersham    601    400    5/21/03

3255

   Richmond    853    1018    4/30/03

3507, 3509, 3534

   Walker    1208    575    10/31/03

3525, 3530

   Whitfield    4096    338    10/31/03